    Case 4:18-cv-00185-MWB-MA Document 42 Filed 10/15/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIC SHIELDS,                                  No. 4:18-CV-00185

           Plaintiff,                          (Judge Brann)

     v.

C.O. HOPKINS,

          Defendant.

                                 ORDER

                            OCTOBER 15, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant’s motion for summary judgment, Doc. 32, is GRANTED;

    2.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendant, and as against Plaintiff on all claims in the amended
          complaint; and

    3.    The Clerk of Court is directed to CLOSE this case.



                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
